ANDERSON, C. J. —
Subdivision 2 of section 3011 of Code 1907, the constitutionality of which is not assailed by counsel, reads as follows: “Upon suits, judgments, and decrees for money, they shall have a lien superior to all liens but tax liens, and no person shall be at liberty to satisfy said suit, judgment, or decree, until the lien or claim of the attorney for his fees is fully satisfied; and attorneys at law shall have the same right and power over said suits, judgments and decrees, to enforce their liens, as their clients had or may have for the amount due thereon to them.”
This is a literal reproduction of a Georgia statute which, at the time of adoption in this state, had been often construed by the Supreme Court of Georgia, and which said construction is at least persuasive that our Legislature intended to adopt it as construed in the jurisdiction from which it was borrowed.
“As attorneys at law have a lien for their fees upon all suits brought by them, the defendant in a civil action cannot settle with the plaintiff so as to' defeat the lien of the latter’s attorney or his right to proceed with the case to recover the amount of his fee.”—Johnson v. McCurry, 102 Ga. 471, 31 S. E. 88; Twiggs v. Chambers, *11956 Ga. 279; Coleman v. Ryan, 58 Ga. 132; Little v. Sexton, 89 Ga. 411, 15 S. E. 490.
For a full discussion of this subject, see note in tbe case of Cameron v. Boeger, 93 Am. St. Rep. 169, wherein the statutes are discussed, but none of which seem to be identical with the Georgia and Alabama statute as above quoted.
We therefore overrule the defendant’s motion to dismiss this appeal, and grant the motion of plaintiff’s counsel to intervene for the purpose of prosecuting said appeal.
McClellan, Mayfield, Somerville, de Graffenried, and Gardner, JJ., concur. Sayre, J., dissents.